UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-5032


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANTONIO BRANCH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:01-cr-00061-HCM-1)


Submitted:   May 31, 2012                   Decided:   June 11, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Palmer Nagel, THE LAW OFFICES OF PATRICIA PALMER NAGEL,
PLC, Williamsburg, Virginia, for Appellant.    Neil H. MacBride,
United States Attorney, Robert E. Bradenham, II, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio     Branch       appeals        the    district          court’s     order

revoking his supervised release and sentencing him to thirty

months’ imprisonment.          Branch argues his revocation sentence is

procedurally unreasonable because the district court failed to

properly     calculate       the     Guidelines           range        and    substantively

unreasonable       because    the     district       court’s       rationale          did    not

adequately support the sentence imposed.                    We affirm.

            This     court     will      affirm      a     sentence          imposed     after

revocation of supervised release if the sentence is within the

applicable         statutory         maximum         and          is         not      “plainly

unreasonable.”       United States v. Crudup, 461 F.3d 433, 437, 439-

40   (4th   Cir.     2006).         In   determining         whether          a    revocation

sentence is “plainly unreasonable,” the court first assesses the

sentence     for     unreasonableness,            “follow[ing]               generally       the

procedural and substantive considerations that [it] employ[s] in

[its] review of original sentences[.]”                    Id. at 438.

            A   revocation         sentence    is    procedurally             reasonable      if

the district court considered the Sentencing Guidelines Chapter

7 advisory policy statements and the 18 U.S.C. § 3553(a) (2006)

factors that it is permitted to consider in a supervised release

revocation      case.        Id.    at   440.         A    revocation             sentence    is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

                                           2
imposed, up to the statutory maximum.                      Id.       Only if a sentence

is found procedurally or substantively unreasonable will this

court       “then     decide        whether        the      sentence        is      plainly

unreasonable.” Id. at 439.                A sentence is “plainly” unreasonable

if it is clearly or obviously unreasonable.                          Id.   Branch argues

the district court erred in calculating his Guidelines range by

failing to apply the Fair Sentencing Act of 2010 (“FSA”), Pub.

L.   No.    111-220,      124    Stat.     2372,   to     his    original,       underlying

felony      conviction,         which,    Branch    contended,         would     have    the

effect of lowering his Guidelines sentencing range.                             This court

has held that the FSA is not retroactive for offenders, like

Branch, whose sentencing pre-dated the effective date of the

statute.         United States v. Bullard, 645 F.3d 237, 248-49 (4th

Cir.) (“We agree with all eight circuits that have ruled on the

issue      that     the     FSA      contains       no      express        statement      of

retroactivity,       nor    can     any    such    intent       be   inferred     from   its

language.”), cert. denied, 132 S. Ct. 356 (2011).                                 Thus, we

conclude the FSA had no bearing on Branch’s Guidelines range.

As to the substantive reasonableness of Branch’s sentence, we

have    examined     the    transcript        of    the    sentencing       hearing      and

conclude that the district court’s statements adequately support

the sentence it imposed.                  Accordingly, we affirm the district

court’s judgment.           We dispense with oral argument because the

facts      and   legal    contentions       are    adequately         presented     in   the

                                             3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                    4